AIMSI, Inc. Announces Five-For-One Stock Split For Immediate Release OAKRIDGE, Tenn./EWORLDWIRE/Oct. 29, 2004 Advanced Integrated Management Services Inc. (OCT.BB: AVIG) today announced that its board of directors authorized a five-for-one stock split payable November 17 to shareholders of record on October 29. In addition, on October 19 at the board of directors meeting, the board voted to amend and restate the company's Articles of Incorporation as follows: Change the company's name to AIMSI Technologies Inc. Increase the number of authorized shares of capital stock from 100 million to 300 million, with 280 million shares designated as common stock and 20 million shares designated as preferred stock. The Board also voted to cancel the agreement with the current Chairman of the Board and Chief Executive Officer, Reginald Hall, which includes canceling 36,117,256 shares of restricted common stock previously issued to him under that agreement. The board of directors, including Hall, agreed unanimously to this decision. The board is currently working on a new performance-based agreement. The cancellation of 36,117,256 shares represents over 50 percent of the issued and outstanding shares, which increases shareholders value accordingly. About AIMSI Technologies Inc. AIMSI Technologies Inc. is dedicated to the discovery, development, and marketing of new technologies that contribute to the betterment of the nation's homeland security.
